Per Curiam,
Though the first and second assignments of error complain of the refusal of the trial judge to direct a verdict for the defendant, and of the court’s subsequent refusal of the motion for judgment non obstante veredicto, it seems to be conceded, from the statement of questions involved and in the argument of learnéd counsel for appellant, that the case was for the jury. The real complaint is of the refusal to grant a new trial. We have not been convinced that there was an abuse of discretion *326by the court below in holding that the reasons assigned in support of the motion for the new trial were insufficient, nor have we been persuaded that the fourth and fifth assignments call for a retrial of the case.
Judgment affirmed.